OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on October 16, 1963. On December 14, 1984 respondent was found guilty, after trial, in the United States District Court for the Eastern District of New York, of possession with intent to distribute a quantity of heroin in violation of 21 USC § 841 (a) (1), and 18 USC § 2. On February 21, 1985 respondent was sentenced to 15 years’ imprisonment, to a special parole term of five years, and assessed $50 pursuant to 18 USC § 3013 (a) (2) (A).
This offense is recognized in New York as a violation of Penal Law § 220.16, criminal possession of a controlled substance in the third degree, a class B felony (see, Matter of Seide, 94 AD2d 153).
*136Pursuant to Judiciary Law § 90 (4), upon his conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State.
Accordingly, the petitioner’s motion is granted. Respondent is disbarred and the clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors-at-law forthwith.
Lazer, J. P., Bracken, O’Connor, Weinstein and Rubin, JJ., concur.